                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

JOYCE SNYDER                                                                                    PLAINTIFF

V.                                                      CIVIL ACTION NO. 1:17-CV-00200-SA-DAS

L-3 COMMUNICATIONS VERTEX
AEROSPACE, LLC, and IUE-CWA
INDUSTRIAL DIVISION OF THE
COMMUNICATIONS WORKERS OF AMERICA                                                           DEFENDANTS

                                                    ORDER

        IUE-CWA Industrial Division of the Communication Workers of America filed a cross claim

against L-3 Communications Vertex Aerospace, LLC, for failure to submit a grievance arising out of

the Plaintiff’s discharge to arbitration as required by Article 22 of their Collective Bargaining

Agreement. This cross claim is the center of dispute in cross motions for summary judgment [21, 27].

L-3 Communications filed its Motion for Summary Judgment [21] on April 3, 2018.                               The

Communications Workers Union filed its cross Motion for Summary Judgment [27] on April 17,

2018. Both motions address essentially an identical issue: Whether the Court has subject matter

jurisdiction over the breach of a collective bargaining agreement claim.1

        After briefing was complete, the parties informed the Court of a pending arbitration regarding

the grievance which arose from the Plaintiff’s discharge and argued that the issues presented in the

cross-motions are therefore moot. Thus. the Court dismisses the cross motions for Summary

Judgment [21, 27] as Moot.

        So ORDERED on this the 13th day of November, 2018.

                                                   /s/Sharion Aycock
                                                   UNITED STATES DISTRICT COURT JUDGE


1
  After these motions were filed, L-3 filed a Motion for Leave to File Surreply [50] on May 30, 2018. Later, the
Communication Workers Union filed a Supplement to Motion [52] regarding their Motion for Summary Judgment [27].
After review and consideration of the proposed Surreply [50], the Court grants L-3 Communication’s unopposed Motion
for Leave to File Surreply [50].
